Citation Nr: 0006021	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for dyssomnia.  

2.  Entitlement to service connection for residuals of a 
right hand injury.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1972 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following a remand to the RO in 
March 1997.  

The Board notes that the RO favorably disposed of the issues 
of service connection for a left shoulder disorder, left 
hand, and right knee, which were previously on appeal.  
Therefore, these issues are not currently before the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran was diagnosed as having dyssomnia both during 
and immediately after service.  He continued to have sleep-
related difficulties.  

3.  The veteran's claim of entitlement to service connection 
for residuals of a right hand injury is plausible.  

4.  There is no competent medical evidence of a nexus between 
the veteran's alleged acquired psychiatric disorder, to 
include PTSD, and his period of active duty service.  


CONCLUSIONS OF LAW

1.  The veteran incurred dyssomnia during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 

2.  The veteran's claim of entitlement to service connection 
for residuals of a right hand injury is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).   

3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board finds that the evidence supports 
entitlement to service connection for dyssomnia.  Service 
medical records reflect complaints of sleep-related problems 
for five years in April 1990.  An April 1990 consultation 
report shows a diagnosis of dyssomnia not otherwise 
specified.  Although notes dated in May 1990 showed 
improvement in sleep, in January 1991, the veteran again 
began to have sleep problems.  In February 1991, he was 
referred for a sleep study.  On the January 1993 report of 
medical history completed at separation from service, the 
veteran reported a history of frequent trouble sleeping.  

During the May 1993 VA examination, the veteran reported 
having continued sleep-related difficulties.  The diagnosis 
was dyssomnia not otherwise specified.  In January 1994, the 
veteran was evaluated at the VA Sleep Disorders Clinic.  The 
report shows a diagnosis of irregular sleep-wake pattern, 
without other sleep disorder.  The Board concedes that this 
and more recent medical evidence appears to show that the 
veteran's sleep-related problems have lessened.  However, 
this information is less pertinent to basic entitlement to 
disability compensation than to the ultimate amount of 
compensation warranted.  The Board finds sufficient evidence 
of chronicity of dyssomnia in service with recurrence after 
service to warrant service connection.  38 C.F.R. § 3.303(b).  
Accordingly, the Board finds that the evidence supports 
entitlement to service connection for dyssomnia.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.    

Second, the Board finds that the claim for residuals of a 
right hand injury is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  Specifically, service medical records 
show a right hand injury in service in December 1976.  The 
January 1993 separation examination and report of medical 
history are significant for hand pain.  The June 1993 VA 
examination report reveals findings of joint tenderness in 
both hands.  Taken together, the Board finds this evidence 
sufficient to establish that the claim is plausible.  Hampton 
v. Gober, 10 Vet. App. 481, 482 (1997).  However, as 
discussed below, additional development is required to 
properly adjudicate this claim.  

Finally, upon consideration of all the evidence of record, 
the Board finds that the veteran's claim for an acquired 
psychiatric disorder, to include PTSD, is not well grounded.  
The first element of a well grounded claim is a medical 
diagnosis of a current disability.  With respect to the claim 
for an acquired psychiatric disorder, other than PTSD, the 
Board finds that there is no medical diagnosis of a current 
disability.  That is, the evidence fails to reveal any 
diagnosis of a psychiatric disorder.  In particular, VA 
psychologist's March 1999 report and the VA psychiatrists' 
April 1999 report specify that the veteran did not satisfy 
the diagnostic criteria for PTSD.  A claim is not well 
grounded if there is no present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

With respect to the claim for PTSD, the Board acknowledges 
that VA outpatient records reflect a diagnosis of PTSD.  
However, careful review of those records shows that the 
diagnosis was based solely on the veteran's own report.  
Specifically, a psychological assessment dated in August 1993 
indicates that the veteran report related having what he 
stated were PTSD-like symptoms.  Thereafter, he was 
apparently referred for additional evaluation by psychiatric 
personnel.  However, a diagnosis of PTSD was carried forward 
in the records, without any evidence that an actual 
evaluation and formal diagnosis were accomplished.  There is 
no evidence of record showing that the veteran is a trained 
medical or mental health professional.  Therefore, he is not 
competent to offer an opinion on a matter that requires 
medical knowledge, such as a diagnosis.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, his own 
opinion that he has PTSD, or PTSD-like symptoms, is not 
competent medical evidence of a diagnosis of PTSD for 
purposes of establishing a well grounded claim.  Moreover, 
the diagnosis carried forward based solely on the veteran's 
report is insufficient to establish a well grounded claim.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical 
opinion that relies on history as related by the veteran is 
no more probative than the facts alleged by the veteran).  
 
The Board acknowledges that, in the March 1997 remand, it 
instructed the RO to further develop the veteran's PTSD 
claim.  However, some of the requested development, 
specifically attempts to verify his alleged in-service 
stressors, was not accomplished.  Generally, a remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  However, because the 
Board has ultimately determined that the claim for PTSD is 
not well grounded, the duty to assist in development of a 
claim does not apply.  Morton, 12 Vet. App. at 486.  
Therefore, the Board's failure to insure compliance with its 
previous instructions to develop the case results in no 
prejudicial error.  Stegall, 11 Vet. App. at 271 (citing 
38 U.S.C.A. § 7261(b)) ("Court shall take due account of the 
rule of prejudicial error").  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for dyssomnia is 
granted.  

The veteran's claim of entitlement to service connection for 
residuals of a right hand injury is well grounded.  

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  


REMAND

As discussed above, the claim for service connection for 
residuals of a right hand injury is well grounded.  
Therefore, VA has a duty to assist the veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps, 
126 F.3d at 1469.  This duty includes the conduct of a 
thorough and comprehensive medical examination.  Robinette, 8 
Vet. App. at 76.  

In the March 1997 remand, the Board instructed the RO to 
afford the veteran a VA orthopedic examination to include 
examination of, among other things, both hands, as well as an 
opinion as to whether any current disability was related to 
service.  A review of the march 1999 VA orthopedic 
examination report finds references only to the left hand, 
for which the veteran is now service-connected.  The Board is 
required by law to insure compliance with remand 
instructions.  Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and extent of any right hand 
disability present.  The examination 
should include X-rays and range of motion 
studies, as well as any other tests 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner is asked to 
offer a diagnosis for any right hand 
disability present.  If there is a 
current right hand disability, the 
examiner is asked to offer an opinion, 
based on a review of service medical 
records and post-service medical 
evidence, as to whether the disability is 
more likely than not related to the 
veteran's period of active duty service.  
If the examiner is unable to offer the 
requested opinion, the examination report 
should so state.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.   

3.  After completing any additional 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for residuals of a right hand 
injury.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

